Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 7, 9, 11, 12, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0169507 (“KO” or “K”) in view of US 8805459 (“Pohlabeln” or “P”).
Regarding claim 1, K teaches an antenna configuration method, comprising: controlling a communication module of an electronic device to electrically connect to a main antenna of the electronic device (Abstract, first and second antennas connected selectively based on state of housing); determining whether an operating state of the electronic device conforms to a preset usage situation (Abstract, first and second antennas connected selectively based on state of housing); and controlling the communication module to electrically connect to an auxiliary antenna of the electronic device when the operating state conforms to the preset usage situation (Abstract, first and second antennas connected selectively based on state of housing), so that the communication module transmits and receives the radio frequency signal by the 
Regarding claims 2, K teaches the step of determining whether the operating state conforms to the preset usage situation further comprising: determining whether the electronic device is operated in a horizontal operation mode (0018).
Regarding claim 7, K teaches an electronic device having multiple antennas, comprising: a main antenna, located in the electronic device (Abstract, first and second antennas connected selectively based on state of housing to RF circuit to transmit and receive): an auxiliary antenna (Abstract, first and second antennas connected selectively based on state of housing to RF circuit to transmit and receive); a switching circuit, coupled with the main antenna and the auxiliary antenna (Abstract, first and second antennas connected selectively using a switch based on state of housing to RF circuit to transmit and receive); a communication module, coupled with the switching circuit (Abstract, first and second antennas connected selectively using a switch based on state of housing to RF circuit to transmit and receive); and a control circuit, coupled with the switching circuit, for controlling the switching circuit to electrically connect to the communication module and the main antenna (Abstract, first and second antennas connected selectively based on state of housing to RF circuit to transmit and receive), determining whether an operating state of the electronic device conforms to a preset usage situation (Abstract, first and second antennas connected selectively based on state of housing to RF circuit to transmit and receive), wherein when the operating state conforms to the preset usage situation, the control circuit controls the communication module to electrically connect to an auxiliary antenna of the electronic 
Regarding claim 5, K fails to teach the step of determining whether the operating state conforms to the preset usage situation further comprising: determining whether the auxiliary antenna is in an extension state relative to the back cover of the electronic device.
However, P teaches determining whether the auxiliary antenna is in an extension state relative to the back cover of the electronic device (as shown in figs 3-8).
Thus, it would have been obvious to provide that the step of determining whether the operating state conforms to the preset usage situation further comprising: determining whether the auxiliary antenna is in an extension state relative to the back cover of the electronic device.
The motivation would have been to provide for improved reception (as described by column 1, line 55 to column 2, line 8).
Regarding claim 9, K fails to teach an expansion accessory, wherein the auxiliary antenna is located in the expansion accessory.
However, P teaches an expansion accessory, wherein the auxiliary antenna is located in the expansion accessory (figs 3-5).
Thus, it would have been obvious to provide an expansion accessory, wherein the auxiliary antenna is located in the expansion accessory. 
The motivation would have been to provide for improved reception and transmission as described in P.

Regarding claim 12, K teaches that the step of the control circuit determining whether the operating state conforms to the preset usage situation is to determine whether the electronic device is operated in a horizontal operation mode or not (0018).
Regarding claim 15, the modified device of claim 5 would comprise a back cover, wherein the auxiliary antenna is moveable relative to the back cover and in an extension state, the step of the control circuit determining whether the operating state conforms to the preset usage situation is determining whether the auxiliary antenna is in the extension state.

Allowable Subject Matter
Claims 3, 4, 6, 8, 10, 13, 14, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRAHAM P SMITH whose telephone number is (571)270-1568. The examiner can normally be reached M-F 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRAHAM P SMITH/Primary Examiner, Art Unit 2845